Citation Nr: 1532445	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chloracne.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2009 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to service connection for erectile dysfunction and a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal as to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chloracne.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chloracne.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  With respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chloracne, the Veteran submitted a written request to withdraw his appeal in June 2015, prior to the Board's decision.  His withdrawal of this issue was confirmed on the record during his hearing.  See Board Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chloracne is dismissed.



REMAND

The Veteran asserts entitlement to service connection for erectile dysfunction and a bilateral eye disability, which he argues are secondary to his service-connected diabetes mellitus.  He alternatively contends that these disabilities are a result of his active service, to include exposure to herbicides in the Republic of Vietnam.  See, e.g., June 2015 Board Hearing Transcript.  To this end, it is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  After having considered these matters, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

With respect to the claimed erectile dysfunction, the Veteran is service-connected for diabetes mellitus, type II.  Moreover, the evidence demonstrates that he is currently diagnosed with erectile dysfunction.  See the VA examination report dated in March 2009.  The Veteran was afforded a VA examination with respect to the claimed erectile dysfunction in March 2009.  The examiner concluded that the Veteran's erectile dysfunction predated, by years, his diagnosis of diabetes mellitus, type II.  The examiner thus concluded, "[t]he Veteran's impotence is not due to his type II diabetes mellitus, but some other undetermined etiology."  However, the March 2009 VA examiner failed to address whether the claimed erectile dysfunction was aggravated by the service-connected diabetes mellitus.  The examiner also failed to address whether the Veteran's erectile dysfunction is related to his military service, to include his presumed exposure to herbicides therein.  Accordingly, a remand for an appropriate VA medical opinion should be accomplished in order to address outstanding questions of etiology as to the diagnosed erectile dysfunction.

As to the claimed bilateral eye disability, a review of the Veteran's service treatment records documents treatment for a conjunctival abrasion in April l972.  The Veteran's May 1972 service separation examination did not document a continuing eye disability.  VA optometry treatment records dated in June 2007 indicated diagnoses of presbyopia and dry age-related macular degenerative of the right eye.  A May 2009 VA optometry treatment record documented diagnoses of early retinal pigment epithelium changes of the right eye, non-surgical bilateral cataracts, and refractive error.  Private treatment records dated in March 2015 note continuing diagnoses of pinguecula of both eyes, bilateral cataracts, and age-related macular degenerative.  The Veteran had cataract surgery on his right eye in April 2015 and on his left eye in May 2015.  He was subsequently diagnosed with pseudophakia, bilaterally.  See the private treatment records dated May 2015.  The Veteran has not been afforded a VA examination with medical opinion as to his bilateral eye disability claim.  As such, remand is necessary in order to afford the Veteran a VA examination to address outstanding questions of medical nexus with respect to this claim.

Also, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records since February 2011.
 
2. Then refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's erectile dysfunction claim.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed erectile dysfunction had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include his presumed herbicide exposure therein.

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current erectile dysfunction was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include diabetes mellitus, type II.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, schedule the Veteran for a VA ophthalmological examination to determine the nature and etiology of the claimed bilateral eye disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military eye symptomatology.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed eye disabilities, as described above, had their clinical onset during the Veteran's active duty or are otherwise related to such service, to include the April 1972 in-service injury and/or his presumed herbicide exposure therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current bilateral eye disabilities were (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


